       Case 4:18-cv-05712-YGR Document 77 Filed 12/31/18 Page 1 of 13



 1   XAVIER BECERRA                                           HECTOR BALDERAS
     Attorney General of California                           Attorney General of New Mexico
 2   DAVID A. ZONANA, State Bar No. 196029                    ARI BIERNOFF, State Bar No. 231818
     Supervising Deputy Attorney General                      BILL GRANTHAM (pro hac vice pending)
3    GEORGE TORGUN, State Bar No. 222085                      Assistant Attorneys General
     SHANNON CLARK, State Bar No. 316409                       201 Third St. NW, Suite 300
 4   CONNIE P. SUNG, State Bar No. 304242                      Albuquerque, NM 87102
     Deputy Attorneys General                                  Telephone: (505) 717-3520
5     1515 Clay Street, 20th Floor                             E-Mail: wgrantham@nmag.gov
      P.O. Box 70550
 6    Oakland, CA 94612-0550
      Telephone: (510) 879-1974                               Attorneys for Plaintiff State of New
7     Fax: (510) 622-2270                                     Mexico
      E-mail: George.Torgun@doj.ca.gov
 8
     Attorneys for Plaintiff State of California
9

10                            IN THE UNITED STATES DISTRICT COURT

11                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

12
13   STATE OF CALIFORNIA, by and through                Case No. 4:18-cv-05712-YGR
     XAVIER BECERRA, ATTORNEY
14   GENERAL, and the CALIFORNIA AIR                    Consolidated with No. 4:18-cv-05984-YGR
     RESOURCES BOARD; and STATE OF
15   NEW MEXICO, by and through HECTOR                  JOINT CASE MANAGEMENT
     BALDERAS, ATTORNEY GENERAL,                        STATEMENT; [PROPOSED] ORDER
16
                                        Plaintiffs, Case Management Conf.: Jan. 7, 2019
17
                           v.                       Time: 2:00 p.m.
18                                                  Judge: Hon. Yvonne Gonzalez Rogers
     RYAN ZINKE, Secretary of the Interior;
19   JOSEPH R. BALASH, Assistant Secretary for Courtroom 1, 4th Floor,
20   Land and Minerals Management, United States 1301 Clay Street, Oakland, CA 94612
     Department of the Interior; UNITED STATES
21   BUREAU OF LAND MANAGEMENT; and
     UNITED STATES DEPARTMENT OF
22   THE INTERIOR,
23
                                          Defendants.
24
            The parties to the above-entitled actions submit this Joint Case Management Statement
25
     and [Proposed] Order pursuant to the Standing Order for All Judges of the Northern District of
26
     California dated November 1, 2018, Judge Gonzalez Rogers’ Standing Order In Civil Cases dated
27
     February 24, 2017, and Civil Local Rule 16-9. Undersigned counsel for Plaintiffs, Defendants,
28
                                                 1
     Joint Case Management Statement – Case Nos. 4:18-cv-05712-YGR and 4:18-cv-05984-YGR
                                                                                                4533017.1	
       Case 4:18-cv-05712-YGR Document 77 Filed 12/31/18 Page 2 of 13



 1   and Intervenor-Defendants have discussed the items enumerated in the Court’s Standing Orders
 2   and respectfully submit the following joint statement.
3           1.   Jurisdiction and Service
 4          This Court has jurisdiction pursuant to 28 U.S.C. § 1331 (federal question jurisdiction),
5    and 5 U.S.C. § 702 (Administrative Procedure Act (“APA”)). All parties have been served.
 6          2.      Facts
7           On September 28, 2018, Defendant U.S. Bureau of Land Management (“BLM”) revised
 8   in part and rescinded in part a regulation it had adopted in November 2016 to address the waste of
9    natural gas from new and existing oil and gas operations on federal and Indian lands, and to

10   clarify when gas lost through venting, flaring, or leaks is subject to royalties. 83 Fed. Reg. 48,194
11   (Sept. 28, 2018) (the “Revision/Repeal Rule”). On September 18, 2018, State Plaintiffs filed this
12   litigation challenging the Revision/Repeal Rule. Case No. 4:18-cv-05712. On September 28,
13   2018, Conservation and Tribal Citizen Group Plaintiffs filed a related case. Case No. 4:18-cv-
14   05984. The Court has consolidated these cases. Case No. 4:18-cv-05712, ECF No. 45; Case No.
15   4:18-cv-05984, ECF No. 51.
16          The Western Energy Alliance (“the Alliance”) and Independent Petroleum Association of
17   America (“IPAA”) and the State of Wyoming (“Wyoming”) have intervened as Defendants in
18   these cases. On December 12, 2018, the American Petroleum Institute (“API”) moved to
19   intervene. These parties may be collectively referred to as “Intervenor-Defendants.”
20          3.      Legal Issues
21          Plaintiffs allege that, in promulgating the Revision/Repeal Rule, Defendants violated: (1)
22   the Mineral Leasing Act, 30 U.S.C. §§ 187, 225; (2) the Federal Land Policy Management Act
23   (“FLPMA”), 43 U.S.C. §§ 1701(a)(8), 1702(c), 1732(b); (3) the National Environmental Policy
24   Act (“NEPA”), 42 U.S.C. § 4332(C); and (4) the APA, 5 U.S.C. §§ 553, 706(2)(A), (C).
25          Defendants and Intervenor-Defendants dispute these claims.
26
27
28
                                                 2
     Joint Case Management Statement – Case Nos. 4:18-cv-05712-YGR and 4:18-cv-05984-YGR
                                                                                                             	
       Case 4:18-cv-05712-YGR Document 77 Filed 12/31/18 Page 3 of 13



 1          4.      Motions
 2          The Court granted the Conservation and Tribal Citizen Group Plaintiffs’ stipulation to
3    consolidate and the Alliance and IPAA’s and Wyoming’s motions to intervene. API’s motion to
 4   intervene is pending.
5           Because this case is governed by the APA, the parties anticipate resolving this matter
 6   through summary judgment motions after the preparation of an administrative record.
7    Accordingly, the parties proposed to depart from the Court’s Standing Order in Civil Cases in the
 8   following ways. See Judge Gonzalez Rogers’ Standing Order in Civil Cases #9 (Motions for
9    Summary Judgment). First, pursuant to Section 6 of the Court’s Standing Order, the parties are

10   fully prepared to attend the scheduled case management conference through counsel with
11   authority to enter into stipulations and make admissions, and to address all relevant issues in this
12   Court’s standing order and local rules. However, the parties do not believe that a case
13   management conference or pre-filing conference for the summary judgment motions are
14   necessary in this case should the Court adopt the schedule proposed in paragraph 17 below. If the
15   Court wishes to hold a case management conference or pre-filing conference, the parties propose
16   that the Court combine them into a single conference. Second, because of the number and
17   complexity of the claims, the parties propose to exceed the page limits and timing for summary
18   judgment motions. Third, because the undisputed facts will be contained in the administrative
19   record, the parties propose to each provide a statement of facts with citations to the administrative
20   record as part of their motion or cross-motion for summary judgment rather than providing
21   separate supporting and responsive statements of facts. Finally, the parties seek to file more than
22   one motion and cross-motion for summary judgment per side because there are multiple parties
23   with distinct interests on each side. See Order Granting Stipulation to Consolidate Cases, ECF
24   No. 45 (“Consolidation does not require any party to file joint briefs, or impact the rights of any
25   party to file separate pleadings.”). The parties’ proposed schedule for production of the
26   administrative record and briefing summary judgment is set forth in paragraph 17 below.
27
28
                                                 3
     Joint Case Management Statement – Case Nos. 4:18-cv-05712-YGR and 4:18-cv-05984-YGR
                                                                                                             	
       Case 4:18-cv-05712-YGR Document 77 Filed 12/31/18 Page 4 of 13



 1          5.    Amendment of Pleadings
 2          The parties do not currently anticipate any further amendment of the pleadings. The
3    parties propose that any such motions, if filed, would toll the summary judgment briefing
 4   deadlines until the motions to amend are resolved.
5           6.    Evidence Preservation
 6          The parties have reviewed the Guidelines Relating to the Discovery of Electronically
7    Stored Information (“ESI Guidelines”), and have met and conferred pursuant to Fed. R. Civ. P.
 8   26(f) regarding reasonable and proportionate steps taken to preserve evidence relevant to the
9    issues reasonably evident in these actions. See ESI Guidelines 2.01 and 2.02, and Checklist for

10   ESI Meet and Confer. In this matter, such preservation is limited to that necessary to prepare and
11   submit the administrative record.
12          7.    Disclosures
13          The parties anticipate that these actions will be resolved based on the undisputed facts
14   contained in the administrative record for the Revision/Repeal Rule. Evidentiary disclosures are
15   not required in record review cases, and none are anticipated. Fed. R. Civ. P. 26(a)(1)(B)(i).
16          8.    Discovery
17          The parties anticipate that these actions will be resolved based on the undisputed facts
18   contained in the administrative record for the Revision/Repeal Rule and that discovery will not be
19   necessary.
20          9.    Class Actions
21          These cases are not a class action.
22          10. Related Cases
23          The court has consolidated Case Nos. 4:18-cv-05712-YGR and 4:18-cv-05984-YGR. The
24   parties are aware of no additional related cases pending before another judge of this Court, or
25   before another court or administrative body.
26          11. Relief
27          Plaintiffs seek: (a) a declaratory judgment that Defendants acted arbitrarily, capriciously,
28   contrary to law, and in excess of statutory authority, in promulgating the Revision/Repeal Rule;
                                                      4
     Joint Case Management Statement – Case Nos. 4:18-cv-05712-YGR and 4:18-cv-05984-YGR
                                                                                                           	
       Case 4:18-cv-05712-YGR Document 77 Filed 12/31/18 Page 5 of 13



 1   (b) an order setting aside and vacating the Revision/Repeal Rule; (c) an award of Plaintiffs’ costs,
 2   expenses, and reasonable attorney fees; and (d) such other relief as the Court deems just and
3    proper. Defendants and Intervenor-Defendants oppose the relief sought and request that the
 4   actions be dismissed with prejudice.
5           12. Settlement and ADR
 6          The parties have complied with ADR L.R. 3-5 and have filed ADR certifications with the
7    Court. The parties do not believe that settlement or ADR would be productive at this time.
 8          13. Consent to Magistrate Judge for All Purposes
9           Defendants have declined to consent to have a magistrate judge conduct all further

10   proceedings including trial and entry of judgment.
11          14. Other References
12          The parties do not believe that these cases are suitable for reference to binding arbitration,
13   special master, or the Judicial Panel on Multidistrict Litigation.
14          15. Narrowing of Issues
15          The parties do not believe that it is possible to narrow the issues at this time.
16          16. Expedited Trial Procedure
17          Because judicial review in these cases is based on an administrative record, they should be
18   decided on summary judgment and no trial is expected to occur. The parties do not request an
19   expedited summary judgment schedule.
20          17. Scheduling
21          The parties respectfully propose the schedule below for certifying the administrative
22   record and briefing cross-motions for summary judgment:
23     Deadline                         Action
       February 15, 2019                Defendants lodge the administrative record for the
24                                      Revision/Repeal Rule with the Court, and serve on the
                                        parties for review.
25
       30 days from AR filing           Deadline for parties to confer on administrative record
26                                      disputes.
       60 days from AR filing           Any motions challenging the completeness of the
27                                      administrative record or for leave to supplement the record.
                                        (The filing of such a motion shall toll the merits briefing
28
                                                 5
     Joint Case Management Statement – Case Nos. 4:18-cv-05712-YGR and 4:18-cv-05984-YGR
                                                                                                             	
       Case 4:18-cv-05712-YGR Document 77 Filed 12/31/18 Page 6 of 13



 1                                     schedule).
 2
       90 days from AR filing or 60    Plaintiffs’ Motions for Summary Judgment. Plaintiffs’
3      days after any and all          motions will not exceed 40 pages each for the State
       administrative record-related   Plaintiffs and Conservation and Tribal Citizen Group
 4     motions are fully resolved,     Plaintiffs.
       whichever comes last
5      60 days after Plaintiffs file   Federal Defendants’ Combined Opposition to Motions for
 6     their Motions for Summary       Summary Judgment and Cross-Motion for Summary
       Judgment                        Judgment. Federal Defendants shall file one brief, which
7                                      will not exceed 60 pages.
       14 days after Federal           Intervenor-Defendants’ Combined Oppositions to Motions
 8     Defendants’ Combined            for Summary Judgment and Cross-Motions for Summary
       Cross-Motion for Summary        Judgment. The Alliance, IPAA, and API’s briefs will not
9
       Judgment and Opposition to      exceed 40 pages total, to divide as they mutually agree.
10     Plaintiffs’ Motions for         Wyoming’s brief will not exceed 25 pages.
       Summary Judgment
11
       30 days after Intervenor-       Plaintiffs’ Combined Replies in Support of Motions for
12     Defendants file their           Summary Judgment and Oppositions to Cross-Motions for
13     Combined Oppositions to         Summary Judgment. Plaintiffs’ replies and oppositions will
       Motions for                     not exceed 45 pages each for the State Plaintiffs and
14     Summary Judgment and            Conservation and Tribal Citizen Group Plaintiffs.
       Cross-Motions for Summary
15     Judgment
       45 days after Plaintiffs file   Federal Defendants’ Replies in Support of Cross-Motion for
16
       their Combined Replies in       Summary Judgment. Federal Defendants shall file one
17     Support of Motions for          brief, which will not exceed 50 pages.
       Summary Judgment and
18     Oppositions to Cross-
       Motions for Summary
19     Judgment
20     14 days after Federal           Intervenor-Defendants’ Replies in Support of Cross-
       Defendants’ Reply in            Motions for Summary Judgment. The Alliance’s, IPAA,
21     Support of Cross-Motion for     and API’s briefs will not exceed 30 pages total, to divide as
       Summary Judgment                they mutually agree. Wyoming’s brief will not exceed 15
22                                     pages.
23     Earliest available date no      Hearing on Motions for Summary Judgment
24     sooner than 30 days after
       summary judgment briefing
25     completed

26        The parties reserve the right to request or oppose modifications to the page limitations and

27   briefing deadlines above.

28
                                                 6
     Joint Case Management Statement – Case Nos. 4:18-cv-05712-YGR and 4:18-cv-05984-YGR
                                                                                                         	
       Case 4:18-cv-05712-YGR Document 77 Filed 12/31/18 Page 7 of 13



 1          18. Trial
 2          A trial is not anticipated in these record review cases. The parties anticipate that the
3    summary judgment hearing will require approximately two hours.
 4          19. Disclosure of Non-party Interested Entities or Persons
5           Conservation and Tribal Citizen Group Plaintiffs and Intervenor-Defendants have certified
 6   that there are no non-party interested entities or persons to be reported pursuant to Local Rule 3-
7    15. Local Rule 3-15 does not apply to any governmental entity or its agencies, including State
 8   Plaintiffs and Defendants.
9           20. Professional Conduct

10          All attorneys of record for the parties have reviewed the Guidelines for Professional
11   Conduct for the Northern District of California.
12          21. Other
13          The parties are not aware of any other matters that may facilitate the just, speedy, and
14   inexpensive resolution of this matter.
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 7
     Joint Case Management Statement – Case Nos. 4:18-cv-05712-YGR and 4:18-cv-05984-YGR
                                                                                                           	
      Case 4:18-cv-05712-YGR Document 77 Filed 12/31/18 Page 8 of 13



 1   Dated: December 31, 2018 Respectfully submitted,
 2                             XAVIER BECERRA
3                              Attorney General of California
                               DAVID A. ZONANA
 4                             Supervising Deputy Attorney General

5                              /s/ George Torgun
                               GEORGE TORGUN
 6
                               SHANNON CLARK
7                              CONNIE P. SUNG
                               Deputy Attorneys General
 8
                               Attorneys for Plaintiff State of California, by and through Xavier
9                              Becerra, Attorney General, and the California Air Resources Board
10
                               HECTOR BALDERAS
11                             Attorney General of New Mexico

12                             /s/ Ari Biernoff
                               ARI BIERNOFF
13                             BILL GRANTHAM
                               Assistant Attorneys General
14
15                             Attorneys for Plaintiff State of New Mexico, by and through Hector
                               Balderas, Attorney General
16
                               /s/ Stacey Geis
17                             Stacey Geis, CA Bar # 181444
18                             Earthjustice
                               50 California St., Suite 500,
19                             San Francisco, CA 94111-4608
                               Phone: (415) 217-2000
20                             Fax: (415) 217-2040
                               sgeis@earthjustice.org
21
22                             Robin Cooley, CO Bar # 31168 (admitted pro hac vice)
                               Joel Minor, CO Bar # 47822 (admitted pro hac vice)
23                             Earthjustice
                               633 17th Street, Suite 1600
24                             Denver, CO 80202
                               Phone: (303) 623-9466
25                             rcooley@earthjustice.org
26                             jminor@earthjustice.org
                               Attorneys for Plaintiffs Sierra Club, Fort Berthold Protectors of
27                             Water and Earth Rights, The Wilderness Society, and Western
28                             Organization of Resource Councils
                                                 8
     Joint Case Management Statement – Case Nos. 4:18-cv-05712-YGR and 4:18-cv-05984-YGR
                                                                                                    	
      Case 4:18-cv-05712-YGR Document 77 Filed 12/31/18 Page 9 of 13



 1                             Susannah L. Weaver, DC Bar # 1023021 (admitted pro hac vice)
                               Donahue, Goldberg, & Weaver LLP
 2                             1111 14th Street, NW, Suite 510A
3                              Washington, DC 20005
                               Phone: (202) 569-3818
 4                             susannah@donahuegoldberg.com

5                              Peter Zalzal, CO Bar # 42164 (admitted pro hac vice)
                               Rosalie Winn, CA Bar # 305616
 6                             Environmental Defense Fund
7                              2060 Broadway, Suite 300
                               Boulder, CO 80302
 8                             Phone: (303) 447-7214 (Mr. Zalzal)
                               Phone: (303) 447-7212 (Ms. Winn)
9                              pzalzal@edf.org
                               rwinn@edf.org
10
11                             Tomás Carbonell, DC Bar # 989797 (admitted pro hac vice)
                               Environmental Defense Fund
12                             1875 Connecticut Avenue, 6th Floor
                               Washington, D.C. 20009
13                             Phone: (202) 572-3610
                               tcarbonell@edf.org
14
15                             Attorneys for Plaintiff Environmental Defense Fund

16                             Laura King, MT Bar # 13574 (admitted pro hac vice)
                               Western Environmental Law Center
17                             103 Reeder’s Alley
                               Helena, MT 59601
18
                               Phone: (406) 204-4852
19                             king@westernlaw.org

20                             Erik Schlenker-Goodrich, NM Bar # 17875 (admitted pro hac vice)
                               Western Environmental Law Center
21                             208 Paseo del Pueblo Sur, #602
22                             Taos, NM 87571
                               Phone: (575) 613-4197
23                             eriksg@westernlaw.org

24                             Attorneys for Plaintiffs Los Padres ForestWatch, Center for
                               Biological Diversity, Citizens for a Healthy Community, Diné
25                             Citizens Against Ruining Our Environment, Earthworks, Montana
26                             Environmental Information Center, National Wildlife Federation,
                               San Juan Citizens Alliance, WildEarth Guardians, Wilderness
27                             Workshop, and Wyoming Outdoor Council

28
                                                 9
     Joint Case Management Statement – Case Nos. 4:18-cv-05712-YGR and 4:18-cv-05984-YGR
                                                                                                 	
      Case 4:18-cv-05712-YGR Document 77 Filed 12/31/18 Page 10 of 13



 1                             Darin Schroeder, KY Bar # 93828 (admitted pro hac vice)
                               Ann Brewster Weeks, MA Bar # 567998 (admitted pro hac vice)
 2                             Clean Air Task Force
3                              114 State Street, 6th Floor
                               Boston, MA 02109
 4                             Phone: (617) 624-0234
                               dschroeder@catf.us
5                              aweeks@catf.us
 6                             Attorneys for Plaintiff National Wildlife Federation
7
                               Scott Strand, MN Bar # 0147151 (admitted pro hac vice)
 8                             Environmental Law & Policy Center
                               60 S. 6th Street, Suite 2800
9                              Minneapolis, MN 55402
                               Phone: (312) 673-6500
10
                               Sstrand@elpc.org
11
                               Rachel Granneman, IL Bar # 6312936 (admitted pro hac vice)
12                             Environmental Law & Policy Center
                               35 E. Wacker Drive, Suite 1600
13                             Chicago, IL 60601
                               Phone: (312) 673-6500
14
                               rgranneman@elpc.org
15
                               Attorneys for Plaintiff Environmental Law & Policy Center
16
                               David Doniger, DC Bar # 305383 (admitted pro hac vice)
17                             Melissa Lynch, MA Bar # 689235 (admitted pro hac vice)
                               Natural Resources Defense Council	
18
                               1152 15th St. NW, Suite 300
19                             Washington, DC 20005
                               Phone: (202) 289-6868
20                             ddoniger@nrdc.org
                               llynch@nrdc.org
21
22                             Attorneys for Plaintiff Natural Resources Defense Council

23
24
25
26
27
28
                                                 10
     Joint Case Management Statement – Case Nos. 4:18-cv-05712-YGR and 4:18-cv-05984-YGR
                                                                                             	
      Case 4:18-cv-05712-YGR Document 77 Filed 12/31/18 Page 11 of 13



 1                             JEAN E. WILLIAMS
                               Deputy Assistant Attorney General
 2                             Environment & Natural Resources Division
3                              United States Department of Justice

 4                             /s/ Carter F. Thurman
                               CARTER F. THURMAN
5                              Trial Attorney, admitted to GA Bar
                               U.S. Department of Justice
 6                             Environment and Natural Resources Division
7                              Natural Resources Section
                               601 D Street, NW
 8                             Washington, D.C. 20044-7611
                               Tel.: (202) 305-0444 / Fax: (202) 305-0506
9                              Carter.Thurman@usdoj.gov
                               CLARE M. BORONOW, admitted to MD Bar
10
                               999 18th Street
11                             South Terrace, Suite 370
                               Denver, CO 80202
12                             Tel.: (303) 844-1362 / Fax: (303) 844-1350
                               clare.boronow@usdoj.gov
13
                               Counsel for Defendants
14
15                             /s/ Michael M. Robinson__________
                               ERIK E. PETERSON (WSB 7-5608), admitted pro hac vice
16                             MICHAEL M. ROBINSON (WSB 6-2658), admitted pro hac vice
                               Senior Assistant Attorneys General
17                             2320 Capitol Avenue
                               Cheyenne, WY 82002
18
                               Telephone: (307) 777-6946
19                             Facsimile: (307) 777-3542
                               erik.petersen@wyo.gov
20                             mike.robinson@wyo.gov
21                             CHRISTIAN L. MARSH (SBN 209442)
22                             CHRISTOPHER RENDALL-JACKSON (SBN 288933)
                               DONALD E. SOBELMAN (SBN 184028)
23                             DOWNEY BRAND LLP
                               455 Market Street, Suite 1500
24                             San Francisco, Ca 94105
                               Telephone: (415) 848-4800
25                             Facsimile: (415) 848-4801
26                             cmarsh@downeybrand.com
                               crendall-jackson@downeybrand.com
27                             dsobelman@downeybrand.com

28                              Counsel for Intervenor-Defendant State of Wyoming
                                                 11
     Joint Case Management Statement – Case Nos. 4:18-cv-05712-YGR and 4:18-cv-05984-YGR
                                                                                           	
      Case 4:18-cv-05712-YGR Document 77 Filed 12/31/18 Page 12 of 13



 1                             By: /s/ Eric P. Waeckerlin
                               Eric P. Waeckerlin
 2                             HOLLAND & HART LLP
3                              555 17th Street, Suite 3200
                               Denver, Colorado 80202
 4                             Tel: 303.295.8086
                               Fax: 303.975.5396
5                              epwaeckerlin@hollandhart.com
                               Admitted Pro Hac Vice
 6
7                              Kathleen C. Schroder
                               DAVIS GRAHAM&STUBBS LLP
 8                             1550 17th Street, Suite 500
                               Denver, Colorado 80202
9                              Tel: 303.892.9400
                               Fax: 303.893.1379
10
                               Katie.Schroder@dgslaw.com
11                             Admitted Pro Hac Vice

12                             Attorneys for Intervenors Western Energy Alliance and The
                               Independent Petroleum Association of America
13
14
                               _/s/ Gary J. Smith_______________
15                             Gary J. Smith (SBN 141393)
                               BEVERIDGE & DIAMOND, P.C.
16                             456 Montgomery Street, Suite 1800
                               San Francisco, CA 94104-1251
17                             Telephone: (415) 262-4000
                               Facsimile: (415) 262-4040
18
                               gsmith@bdlaw.com
19
                               Peter J. Schaumberg, pro hac vice
20                             James M. Auslander, pro hac vice
                               John G. Cossa, pro hac vice
21                             BEVERIDGE & DIAMOND, P.C.
22                             1350 I St., N.W., Suite 700
                               Washington, DC 20005
23                             Phone: (202) 789-6009
                               pschaumberg@bdlaw.com
24                             jauslander@bdlaw.com
                               jcossa@bdlaw.com
25
26                             Attorneys for Proposed Intervenor
                               American Petroleum Institute
27
28
                                                 12
     Joint Case Management Statement – Case Nos. 4:18-cv-05712-YGR and 4:18-cv-05984-YGR
                                                                                           	
      Case 4:18-cv-05712-YGR Document 77 Filed 12/31/18 Page 13 of 13



 1                              [PROPOSED] CASE MANAGEMENT ORDER
 2          The above JOINT CASE MANAGEMENT STATEMENT AND [PROPOSED] ORDER
3    is approved as the Case Management Order for this case, and all parties shall comply with its
 4   provisions.
5
 6   IT IS SO ORDERED.
7
 8
     Dated: ______________________________               ___________________________________
9                                                        Hon. Yvonne Gonzalez Rogers
                                                         United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 13
     Joint Case Management Statement – Case Nos. 4:18-cv-05712-YGR and 4:18-cv-05984-YGR
                                                                                                     	
